DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Figure 3B, traffic signal element labeled "206" should read "306" and in Figure 5, element 528 “blinking rod” should read “blinking red”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph 26, line 6, "as an stop" should read "as an all-way stop".  
In paragraph 33, line 5, “proceed to condition 524” should read “proceed to condition 534”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silver et al. (U.S. Publication No. 2021/0397827; hereinafter Silver).
Regarding claim 1, Silver teaches a method comprising: capturing, at a first time and by a camera of an autonomous vehicle, at least one of: an image or video feed of a first traffic signal at an intersection (Silver: Par. 14; i.e., the technology relates to detecting and responding to malfunctioning traffic signals for autonomous vehicles; Par. 58-59; i.e., FIG. 9 is another example camera image 900 captured by a camera of perception system 172 of vehicle 100 as the vehicle approaches intersection 602… These images may be input into the traffic signal detection system software module in order to determine the state of the traffic signal 620);
classifying, based on the image or the video feed of the first traffic signal, a state of a color of the first traffic signal as unknown (Silver: Par. 67; i.e., if an anomaly is detected and the traffic signal state is off or unknown, the detected anomaly may be classified as off or unknown);
halting movement of the autonomous vehicle at the intersection based on classifying the state of the color of the first traffic signal as unknown (Silver: Par. 70; i.e., if a detected anomaly is classified as or which includes the characteristics of being off or unknown, the computing devices 110 may treat the intersection as a four-way stop);
sending a request for guidance to a remote operator device, the request including the image or video feed of the first traffic signal (Silver: Par. 70; i.e., the computing devices 110 may request assistance from a remote assistance operator, such as user 442);
receiving, from the remote operator device, a first guidance (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.);
and performing, based on the first guidance, a first action including at least one of: remaining halted at the intersection or proceeding through the intersection (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 2, Silver teaches the method according to claim 1. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in a partial-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing yellow light, the vehicle will operate in a partial-way stop mode),
and wherein operating in the partial-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will proceed without yielding to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are not stopping before proceeding (which would indicate a flashing yellow light). This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are proceeding through the intersection without yielding due to a flashing yellow light).
Regarding claim 3, Silver teaches the method according to claim 1. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in an all-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing red light, the vehicle will operate in an all-way stop mode),
wherein operating in the all-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will yield to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are stopping before proceeding (which would indicate a flashing red light)… This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are yielding before proceeding through the intersection due to a flashing red light).
Regarding claim 4, Silver teaches the method according to claim 1. Silver further teaches wherein the first guidance includes guidance for the vehicle to remain halted at the intersection (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 5, Silver teaches the method according to claim 1. Silver further teaches capturing, at a second time and by the camera of an autonomous vehicle, at least one of: a second image or second video feed of the first traffic signal (Silver: Par. 56; i.e., FIGS. 6 and 8 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604 at two different points in time. In this regard, FIG. 8 occurs later in time than FIG. 6; Par. 57; i.e., in the example of FIGS. 6 and 8, the vehicle's computing devices 110 and/or the perception system 172 may use the traffic signal detection system software module to … determine the state of the traffic signal 620; images of the traffic signal are captured at two different times);
classifying, by the autonomous vehicle and based on the second image or video feed, the state of the color of the first traffic signal as known (Silver: Par. 60; i.e., at some point, as shown in FIG. 8, the truck 660 may move out of the way. In this example, the traffic signal detection system software model may detect an area 810 corresponding to the traffic signal 620 as well as a state of the traffic signal, which for the purposes of this example may be any of off, undetected, red, yellow, green, flashing red, flashing yellow, etc.; the state of the color of the traffic signal may be known to be flashing red);
and performing, based on the state of the color of the first traffic signal being known, the first action (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic; the vehicle treats the intersection as a multi-way stop and waits at the intersection based on the known state of the color of the traffic signal).
Regarding claim 6, Silver teaches the method according to claim 1. Silver further teaches capturing, at a second time and by the camera of an autonomous vehicle, a second image or video feed of the first traffic signal (Silver: Par. 56; i.e., FIGS. 6 and 8 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604 at two different points in time. In this regard, FIG. 8 occurs later in time than FIG. 6; Par. 57; i.e., in the example of FIGS. 6 and 8, the vehicle's computing devices 110 and/or the perception system 172 may use the traffic signal detection system software module to … determine the state of the traffic signal 620; images of the traffic signal are captured at two different times);
classifying, by the autonomous vehicle and based on the second image or video feed, the state of the color of the first traffic signal as being known (Silver: Par. 60; i.e., at some point, as shown in FIG. 8, the truck 660 may move out of the way. In this example, the traffic signal detection system software model may detect an area 810 corresponding to the traffic signal 620 as well as a state of the traffic signal, which for the purposes of this example may be any of off, undetected, red, yellow, green, flashing red, flashing yellow, etc.; the state of the color of the traffic signal may be known to be flashing yellow);
	and performing, based on the state of the color of the first traffic signal being known, a second action, the second action being different than the first action based on the first guidance (Silver: Par. 70; i.e., for a detected anomaly classified as or which includes the characteristics of a flashing yellow light, the computing devices 110 may proceed with caution through the intersection without stopping; the vehicle proceeds through the intersection based on the known state of the color of the traffic signal, which is different than the first action of waiting at the intersection).
Regarding claim 8, Silver teaches a method comprising: receiving, from an autonomous vehicle and by a remote operator device, a request for guidance (Silver: Par. 70; i.e., the computing devices 110 may request assistance from a remote assistance operator, such as user 442),
the request including at least one of: an image or video feed of a first traffic signal at an intersection captured by the autonomous vehicle (Silver: Par. 58-59; i.e., FIG. 9 is another example camera image 900 captured by a camera of perception system 172 of vehicle 100 as the vehicle approaches intersection 602… These images may be input into the traffic signal detection system software module in order to determine the state of the traffic signal 620),
the request also indicating that the autonomous vehicle has classified a state of a color of the first traffic signal as unknown (Silver: Par. 67; i.e., if an anomaly is detected and the traffic signal state is off or unknown, the detected anomaly may be classified as off or unknown);
receiving, by the remote operator device, an input selection of a first guidance to provide to the autonomous vehicle (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.);
and providing, by the remote operator device and to the autonomous vehicle, the first guidance (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 9, Silver teaches the method according to claim 8. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in a partial-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing yellow light, the vehicle will operate in a partial-way stop mode),
and wherein operating in the partial-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will proceed without yielding to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are not stopping before proceeding (which would indicate a flashing yellow light). This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are proceeding through the intersection without yielding due to a flashing yellow light).
Regarding claim 10, Silver teaches the method according to claim 8. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in an all-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing red light, the vehicle will operate in an all-way stop mode),
wherein operating in the all-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will yield to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are stopping before proceeding (which would indicate a flashing red light)… This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are yielding before proceeding through the intersection due to a flashing red light).
Regarding claim 11, Silver teaches the method according to claim 8. Silver further teaches wherein the first guidance includes guidance for the vehicle to remain halted at the intersection (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 12, Silver teaches a system comprising: a processor (Silver: Par. 20; i.e., the vehicle may have one or more computing devices, such as computing device 110 containing one or more processors 120);
and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to (Silver: Par. 21; i.e., the memory 130 stores information accessible by the one or more processors 120, including instructions 132 and data 134 that may be executed or otherwise used by the processor 120):
capture, at a first time and by a camera of an autonomous vehicle, at least one of: an image or video feed of a first traffic signal at an intersection (Silver: Par. 58-59; i.e., FIG. 9 is another example camera image 900 captured by a camera of perception system 172 of vehicle 100 as the vehicle approaches intersection 602… These images may be input into the traffic signal detection system software module in order to determine the state of the traffic signal 620);
classify, based on the image or video feed of the first traffic signal, a state of a color of the first traffic signal as unknown (Silver: Par. 67; i.e., if an anomaly is detected and the traffic signal state is off or unknown, the detected anomaly may be classified as off or unknown);
halt movement of the autonomous vehicle at the intersection based on classifying the state of the color of the first traffic signal as unknown (Silver: Par. 70; i.e., if a detected anomaly is classified as or which includes the characteristics of being off or unknown, the computing devices 110 may treat the intersection as a four-way stop);
send a request for guidance to a remote operator device, the request including the image or video feed of the first traffic signal (Silver: Par. 70; i.e., the computing devices 110 may request assistance from a remote assistance operator, such as user 442);
receive, from the remote operator device, a first guidance (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.);
and perform, based on the first guidance, a first action including at least one of: remaining halted at the intersection or proceeding through the intersection (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 13, Silver teaches the system according to claim 12. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in a partial-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing yellow light, the vehicle will operate in a partial-way stop mode),
and wherein operating in the partial-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will proceed without yielding to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are not stopping before proceeding (which would indicate a flashing yellow light). This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are proceeding through the intersection without yielding due to a flashing yellow light).
Regarding claim 14, Silver teaches the system according to claim 13. Silver further teaches wherein predicting that cross-traffic at the intersection will proceed without yielding further comprises: capturing data indicating that a second vehicle is at the intersection at a first time (Silver: Par. 60; i.e., the traffic signal detection system software model may not be able to detect the traffic signal 620 or enough of the traffic signal to determine its state because the traffic signal 620 is partially occluded by another vehicle, here truck 660 (also shown in FIG. 6); as displayed in figure 6, the truck is at the intersection at a first time);
capturing data indicating that the second vehicle has passed through the intersection at a second time (Silver: Par. 56; i.e., FIGS. 6 and 8 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604 at two different points in time. In this regard, FIG. 8 occurs later in time than FIG. 6; Par. 60; i.e., at some point, as shown in FIG. 8, the truck 660 may move out of the way; as displayed in figure 8, the truck has passed through the intersection at a second time);
and proceeding through the intersection based on the data indicating that the second vehicle has passed through the intersection at the second time (Silver: Par. 60; i.e., the traffic signal detection system software model may detect an area 810 corresponding to the traffic signal 620 as well as a state of the traffic signal, which for the purposes of this example may be … green; after it has been determined that the truck has proceeded through the intersection, the state of the color of the traffic signal may be detected to be green indicating that the vehicle can proceed through the intersection).
Regarding claim 15, Silver teaches the system according to claim 12. Silver further teaches wherein the first guidance includes guidance for the autonomous vehicle to operate in an all-way stop mode (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic (if there is cross traffic)… the response may also indicate that the computing devices 110 should attempt to determine whether cross-traffic have a flashing red or yellow light by observe what other vehicles are doing at the intersection; if cross-traffic has a flashing red light, the vehicle will operate in an all-way stop mode),
wherein operating in the all-way stop mode involves the autonomous vehicle predicting that cross-traffic at the intersection will yield to the autonomous vehicle (Silver: Par. 69; i.e., the response may also indicate that the computing devices 110 should attempt to determine … whether those other vehicles are stopping before proceeding (which would indicate a flashing red light)… This may be used to better inform when it is appropriate for the vehicle to proceed after stopping at an intersection, such as intersection 602; the other vehicles are yielding before proceeding through the intersection due to a flashing red light).
Regarding claim 16, Silver teaches the system according to claim 12. Silver further teaches wherein the guidance includes guidance for the vehicle to remain halted at the intersection (Silver: Par. 70; i.e., the remote assistance operator may simply confirm the state of the traffic signal to the vehicle's computing devices or control the vehicle to make an appropriate maneuver such as to pull over, continue waiting, etc.).
Regarding claim 17, Silver teaches the system according to claim 12. Silver further teaches wherein the computer-executable instructions further cause the processor to: capture, at a second time and by the camera of an autonomous vehicle, a second image or video feed of the first traffic signal (Silver: Par. 56; i.e., FIGS. 6 and 8 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604 at two different points in time. In this regard, FIG. 8 occurs later in time than FIG. 6; Par. 57; i.e., in the example of FIGS. 6 and 8, the vehicle's computing devices 110 and/or the perception system 172 may use the traffic signal detection system software module to … determine the state of the traffic signal 620; images of the traffic signal are captured at two different times);
classify, by the autonomous vehicle and based on the second image or video feed, the state of the color of the first traffic signal as known (Silver: Par. 60; i.e., at some point, as shown in FIG. 8, the truck 660 may move out of the way. In this example, the traffic signal detection system software model may detect an area 810 corresponding to the traffic signal 620 as well as a state of the traffic signal, which for the purposes of this example may be any of off, undetected, red, yellow, green, flashing red, flashing yellow, etc.; the state of the color of the traffic signal may be known to be flashing red);
and perform, based on the state of the color of the first traffic signal being known, the first action (Silver: Par. 69; i.e., for an anomaly classified as or which includes the characteristics of a flashing red light, the vehicle's computing devices may treat an intersection for the light as a multi-way stop by stopping at the intersection and waiting for an appropriate time to fit into traffic; the vehicle treats the intersection as a multi-way stop and waits at the intersection based on the known state of the color of the traffic signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silver and further in view of Fairfield et al. (U.S. Publication No. 2019/0171202; hereinafter Fairfield).
Regarding claim 7, Silver teaches the method according to claim 6, but does not explicitly teach wherein performing the second action further comprises overriding the first guidance received from the remote operator device and proceeding through the intersection.
However, in the same field of endeavor, Fairfield teaches wherein performing the second action further comprises overriding the first guidance received from the remote operator device and proceeding through the intersection (Fairfield: Par. 96; i.e., the vehicle may override an operator's response based on recently detected sensor data; the second action may include overriding the remote operator’s guidance and proceed through the intersection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Silver to have further incorporated wherein performing the second action further comprises overriding the first guidance received from the remote operator device and proceeding through the intersection, as taught by Fairfield. Doing so would allow the vehicle to use detection data to verify if the remote operator’s guidance is safe (Fairfield: Par. 96; i.e., a car making an unprotected left turn may suddenly detect oncoming traffic and override a remote operator's instruction).
Regarding claim 19, Silver teaches the system according to claim 12. Silver further teaches wherein the computer-executable instructions further cause the processor to: capture, at a second time and by the camera of an autonomous vehicle, a second image or video feed of the first traffic signal (Silver: Par. 56; i.e., FIGS. 6 and 8 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604 at two different points in time. In this regard, FIG. 8 occurs later in time than FIG. 6; Par. 57; i.e., in the example of FIGS. 6 and 8, the vehicle's computing devices 110 and/or the perception system 172 may use the traffic signal detection system software module to … determine the state of the traffic signal 620; images of the traffic signal are captured at two different times);
classify, by the autonomous vehicle and based on the second image or video feed, the state of the color of the first traffic signal as known (Silver: Par. 60; i.e., at some point, as shown in FIG. 8, the truck 660 may move out of the way. In this example, the traffic signal detection system software model may detect an area 810 corresponding to the traffic signal 620 as well as a state of the traffic signal, which for the purposes of this example may be any of off, undetected, red, yellow, green, flashing red, flashing yellow, etc.; the state of the color of the traffic signal may be known to be flashing yellow);
and perform, based on the state of the color of the first traffic signal being known, a second action, the second action being different than the first action based on the first guidance (Silver: Par. 70; i.e., for a detected anomaly classified as or which includes the characteristics of a flashing yellow light, the computing devices 110 may proceed with caution through the intersection without stopping; the vehicle proceeds through the intersection based on the known state of the color of the traffic signal, which is different than the first action of waiting at the intersection).
Silver does not explicitly teach wherein performing the second action further comprises disregarding the first guidance received from the remote operator device and proceeding through the intersection.
However, in the same field of endeavor, Fairfield teaches wherein performing the second action further comprises disregarding the first guidance received from the remote operator device and proceeding through the intersection (Fairfield: Par. 96; i.e., the vehicle may override an operator's response based on recently detected sensor data; the second action may include disregarding the remote operator’s guidance and proceed through the intersection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Silver to have further incorporated wherein performing the second action further comprises disregarding the first guidance received from the remote operator device and proceeding through the intersection, as taught by Fairfield. Doing so would allow the vehicle to use detection data to verify if the remote operator’s guidance is safe (Fairfield: Par. 96; i.e., a car making an unprotected left turn may suddenly detect oncoming traffic and override a remote operator's instruction).
Regarding claim 20, Silver in view of Fairfield teaches the system according to claim 19. Fairfield further teaches wherein performing the second action further comprises disregarding the first guidance received from the remote operator device and proceeding through the intersection (Fairfield: Par. 96; i.e., the vehicle may override an operator's response based on recently detected sensor data; the second action may include disregarding the remote operator’s guidance and proceed through the intersection).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Silver and further in view of Lagassey (U.S. Publication No. 2017/0025000; hereinafter Lagassey).
Regarding claim 18, Silver teaches the system according to claim 17 but does not explicitly teach wherein the computer-executable instructions further cause the processor to: send, based on the state of the color of the first traffic signal being known, a message to the remote operator device indicating that the color of the first traffic signal is known.
However, in the same field of endeavor, Lagassey teaches wherein the computer-executable instructions further cause the processor to: send, based on the state of the color of the first traffic signal being known, a message to the remote operator device indicating that the color of the first traffic signal is known (Lagassey: Par. 73; i.e., the system records the audio, video and other information pertinent to the incident such as location, time, state of the traffic control signals (if any and if desired), and transmits the data to a remote control center; the processor communicates the known state of the traffic signal to the control center).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Silver to have further incorporated wherein the computer-executable instructions further cause the processor to: send, based on the state of the color of the first traffic signal being known, a message to the remote operator device indicating that the color of the first traffic signal is known, as taught by Lagassey. Doing so would allow the system to store the traffic signal state data for use in assessing fault in a nearby accident (Lagassey: Par. 73; i.e., the accident related data can be archived for later use in assessing fault and liability by the authorities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of receiving remote guidance for travelling through an intersection with a traffic signal includes Maella et al. (U.S. Publication No. 2021/0303882), Fairfield et al. (U.S. Publication No. 2020/0019166), and Martin et al. (U.S. Publication No. 2015/0104071).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661